Order
Appellant, Sandy McLane, owns real estate within a shopping complex which is burdened by a Reciprocal Easement and Restriction Agreement prohibiting the use of the property as an “amusement center.” McLane leased her property to Dixieland Inc. who proceeded to install video games, carnival rides and laser-tag competition areas. Respondent, K’s Merchandise Mart, brought suit against McLane seeking in-junctive relief and a declaration that McLane was bound by the agreement. The trial court found that Dixieland was operating an amusement center within the meaning of the agreement and that McLane was bound by the agreement. The court entered a permanent injunction barring and preventing the operation of an *417amusement center on the property. McLane appeals this judgment, arguing that the term “amusement center” is ambiguous, that Dixieland was not operating an amusement center and that the doctrines of latches and waiver prohibit respondent from enforcing the agreement.
There is substantial evidence in the record to support the judgment of the trial court and we find no error of law. An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).